Barney v Dryden Mut. Ins. Co. (2022 NY Slip Op 05450)





Barney v Dryden Mut. Ins. Co.


2022 NY Slip Op 05450


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


689 CA 21-01158

[*1]ASSUNTA BARNEY, INDIVIDUALLY AND DOING BUSINESS AS ACTION TOP SOIL, PLAINTIFF-RESPONDENT,
vDRYDEN MUTUAL INSURANCE COMPANY, DEFENDANT-APPELLANT. 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (BRANDON SNYDER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
CERIO LAW OFFICES, PLLC, SYRACUSE (NATHANIEL V. RILEY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered July 12, 2021. The order denied defendant's motion to dismiss certain claims. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 8, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court